Fish, C. J.
(After stating the facts.) When Murphy & Co. dismissed the attachment as to the Barton-Price Company, a foreign corporation, the ease stood just* as if it had been originally brought against the Atlas Hay & Grain Company alone, and the judgment rendered in the justice’s court against the Atlas Hay & Grain Company, as defendant, C. A. Doolittle & Son, as garnishees, and the property in the hands of the latter, did not render such property subject to the judgment, if the property belonged to the Barton-Price Company. As the petition in the present case alleged that the Barton-Price Company, the plaintiff, owned -the property which was in the possession of G. A. Doolittle & Son, and that Murphy & Co. appropriated it to their own use, under an execution issued upon the judgment above referred to, it is apparent that the petition, as against a general demurrer, set forth a cause of action for trespass. The failure of the Barton-Price Company to claim the property did not affect its right of action, since the remedy by claim is merely cumulative.

,Judgment, reversed.


Alt the Justices concur.